           Case 1:19-cv-05934-BMC Document 50 Filed 07/23/21 Page 1 of 1 PageID #: 500




                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                             LAW DEPARTMENT                                                         Hope Y. Lu
Acting Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                                   Phone: (212) 356-2294
                                                                                                              Fax: (212) 356-2038
                                                                                                                 hlu@law.nyc.gov


                                                                                July 23, 2021



         By ECF

         United States Magistrate Judge Vera M. Scanlon
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East, 1214 South
         Brooklyn, New York 11021


                             Re:   The City of New York, the State of California, et al. v. United States
                                   Postal Service and Louis DeJoy, in his official capacity as Postmaster
                                   General, Case No. 1:19-cv-5934


         Dear Judge Scanlon:

                 We write on behalf of the parties, Plaintiffs the City of New York, the State of California,
         the State of Connecticut, the State of Illinois, and the Commonwealth of Pennsylvania as well as
         Defendants United States Postal Service and Postmaster General Louis DeJoy, to jointly request
         a settlement conference with the Court in the above-captioned action. Pursuant to Your Honor’s
         Individual Practice Rules, the parties propose the following dates and times for a settlement
         conference: August 23 (11am-3pm), August 26 (10:30am-2pm), August 27 (any time), August
         31 (11am-2pm, 3-5pm), and September 1 (10am-1pm, 2-4pm).

                    Thank you for Your Honor’s attention to this matter.

                                                                  Respectfully submitted,
                                                           By:           /s/
                                                                  Eric Proshansky, Deputy Chief
                                                                  Hope Lu, Senior Counsel
                                                                  Affirmative Litigation Division

         cc:        Counsel to All Parties (via ECF)
